13-2054
         Huang v. Holder
                                                                                       BIA
                                                                                    Burr, IJ
                                                                               A099 938 985


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       FEI YI HUANG,
14                Petitioner,
15
16                         v.                                   13-2054
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24
25
26
27

         08152014-B1-4
 1   FOR PETITIONER:           Scott E. Bratton, Margaret Wong &
 2                             Associates, Co., Cleveland, Ohio.
 3
 4   FOR RESPONDENT:           Stuart F. Delery, Assistant Attorney
 5                             General; Greg D. Mack, Senior
 6                             Litigation Counsel; Lisa Morinelli,
 7                             Trial Attorney, Office of
 8                             Immigration Litigation, United
 9                             States Department of Justice,
10                             Washington, D.C.
11
12           UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16           Fei Yi Huang, a native and citizen of China, seeks

17   review of a May 2, 2013, decision of the BIA that:

18   (1) affirmed the December 10, 2010, decision of Immigration

19   Judge (“IJ”) Sarah Burr, pretermitting his application for

20   asylum as untimely and denying him withholding of removal

21   and relief under the Convention Against Torture (“CAT”); and

22   (2) denied his motions to remand.     In re Fei Yi Huang, No.

23   A099 938 985 (B.I.A. May 2, 2013), aff’g No. A099 938 985

24   (Immig. Ct. N.Y. City Dec. 10, 2010).     We assume the

25   parties’ familiarity with the underlying facts and

26   procedural history of this case.

27           Under the circumstances of this case, we have reviewed

28   the IJ’s decision as supplemented by the BIA.     See Yan Chen

     08152014-B1-4                   2
 1   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).         The

 2   applicable standards of review are well established.           See

 3   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009); see

 4   also Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

 5   2008); Li Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149,

 6   156-57 (2d Cir. 2005).

 7           Huang’s only challenges are to the agency’s denial of

 8   withholding of removal and CAT relief, and the BIA’s denial

 9   of his motions to remand.         Huang sought relief and moved to

10   remand based on his claim that he fears forced sterilization

11   in his home province of Zhejiang because he has had more

12   than one child in the United States, which he contends

13   violates China’s population control program.         For largely

14   the same reasons as this Court set forth in Jian Hui Shao,

15   546 F.3d 138, we find no error in the agency’s determination

16   that Huang failed to demonstrate his eligibility for relief

17   or the BIA’s finding that his evidence submitted on appeal

18   was immaterial.         See id. at 158-72.

19           For the foregoing reasons, this petition for review is

20   DENIED.         As we have completed our review, any pending

21   request for oral argument in this petition is DENIED in

22   accordance with Federal Rule of Appellate Procedure


     08152014-B1-4                       3
1   34(a)(2), and Second Circuit Local Rule 34.1(b).

2                              FOR THE COURT:
3                              Catherine O’Hagan Wolfe, Clerk
4
5




    08152014-B1-4                4